EXHIBIT EMPLOYMENT AGREEMENT AGREEMENT, effective as of October 1, 2008, between KENNETH M. DARBY (hereinafter called "Darby") and VICON INDUSTRIES, INC., a New York corporation, having its principal place of business at 89 Arkay Drive, Hauppauge, New York11788 (hereinafter called the "Company"). WHEREAS, Darby has previously been employed by the Company, and WHEREAS, the Company and Darby mutually desire to assure the continuation of Darby's services to the Company, NOW, THEREFORE, in consideration of the premises and the mutual covenants herein set forth, the parties covenant and agree as follows: 1.Employment.The Company shall employ Darby as its Chief Executive Officer (CEO) throughout the term of this Agreement, and Darby accepts such employment. 2.Term.The term of this Agreement shall commence as of the date of this Agreement and expire on September 30, 2009. 3.Compensation. A. The Company shall pay Darby a base salary of $400,000 per annum.Darby’s salary shall be paid to him through the end of the term even if he should relinquish the CEO title and no longer have the responsibilities as CEO. B.Darby's base salary shall be payable monthly or bi-weekly. C.
